Citation Nr: 0336078	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

The veteran retired in August 1982 after 20 years of active 
service.  Service in Vietnam is indicated by the evidence of 
record. 

In May 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In a June 2002 
rating decision, the RO denied the veteran's claim.  The 
veteran disagreed with the June 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in October 2002.  


FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors.

2.  During service, the veteran was not engaged in combat 
with the enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2002 statement of the case (SOC), of the pertinent 
law and regulations and of the need to submit additional 
evidence on his claim.

More significantly, a letter was sent to the veteran in April 
2002, with a copy to his representative, which specifically 
informed the veteran what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board notes that, even though the April 2002 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Additionally, although the SOC 
notification letter did include a time limit of 60 days, it 
also correctly informed the veteran that he had one year from 
the date of initial notification.  The one-year period has 
now expired. 

The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because 
the regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003).  In this case, 
the documents sent to the veteran expressly notified him that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, he was notified properly of his statutory rights.

Moreover, in PVA, the Federal Circuit's concern was a 
claimant would be unaware of the time he had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
numerous occasions, in response to the statement of the case 
and the 90-days notice of transfer of the claims file to the 
Board that he had more time to submit evidence.  And 
presently, no additional evidence appears to be forthcoming 
more than a year after he was furnished the formal VCAA-
notice letter in April 2002.  Further, in April 2002 the 
veteran submitted a statement that he had nothing further to 
add to the record and requested that his appeal proceed.  
Since this claimant has been provided at least one year to 
submit evidence after the VCAA notification, and it is clear 
that he has nothing further to submit, the adjudication of 
his claim by the Board will proceed, at this time.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

Evidence of record includes the veteran's service medical 
records and post-service medical records, including extensive 
reports of outpatient treatment of PTSD, including the four 
page report of an August 2001 VA psychosocial assessment 
which diagnosed PTSD.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he did not want a BVA hearing.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, as previously stated, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis 

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence of an in-service 
stressor; and (3) medical evidence of a causal nexus between 
PTSD and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003); Moreau, supra.

There is of record a current medical diagnosis of PTSD that 
has been linked to the veteran's military service.  See the 
report of the August 2001 VA psychosocial assessment which 
has been referred to above.  Accordingly, elements (1) and 
(3) above have arguably been satisfied.  However, there is 
still the question of whether there is credible supporting 
evidence that an in-service stressor actually occurred.  
See 38 C.F.R. § 3.304(f).

As noted above, with regard to the second PTSD criterion, the 
evidence necessary to establish that a stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).    
 
The Board notes that the veteran's military occupational 
specialty was an auto repairman/track vehicle mechanic.  
There is no evidence of awards or decorations indicative of 
combat.  The veteran himself has not been specific concerning 
any combat participation.

There is no question that the veteran served in Vietnam.  
However, section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).
Because the record provides no persuasive evidence, including 
the veteran's statements, that the veteran himself engaged in 
combat with the enemy, the Board concludes that an 
approximate balance of the evidence as to this issue has not 
been reached and that combat status has not been demonstrated 
in this case.  

Because it has not been shown that the veteran engaged in 
combat, the law requires that his claimed stressors be 
corroborated by evidence other than the veteran's lay 
testimony or the diagnosis of PTSD.

The Board is cognizant of decisions of the United States 
Court of Appeals for Veterans Claims (the Court) addressing 
the issue of the degree of detail required to corroborate an 
appellant's participation in events.  The Court has cautioned 
against narrowly construing corroborating evidence.  
See Suozzi v. Brown, 10 Vet. App. 307 (1997); Pentecost v. 
Principi, 16 Vet. App. 124, (2002).  However, the case here 
under consideration can be distinguished from those of the 
veteran's in Suozzi and Pentecost.  In those cases, the 
veterans supplied sufficient information for their claims to 
be researched and for U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide the unit records to VA.  
Here, the veteran has not provided sufficient detail 
concerning his alleged stressors to reasonably enable 
USASCRUR or any other agency to corroborate his stressors, 
despite being specifically advised that such specificity was 
necessary.  See the October 2002 Statement of the Case (SOC), 
page 8.  Instead, he has merely provided brief, general 
descriptions of events such as seeing bodies and body bags, 
without any specific information, such as dates, places and 
personnel and units involved, which would enable VA to 
attempt to corroborate his stressor statements. 

The veteran has reported that his stressor events allegedly 
occurred while he was on temporary duty away from his home 
unit in Vietnam.  He has been unclear about the particulars.  
The veteran was specifically questioned as to any exposure to 
mortar attacks in service.  He responded in the affirmative 
but then indicated that he was not personally exposed to any 
mortar or rocket attacks.  Additionally, the veteran did not 
indicate any date that these incidents took place.  The 
veteran has not alleged that he experienced the attacks 
personally, nor has he supplied sufficient information to 
verify his alleged stressors, despite requests to do so.

The record shows that the veteran submitted an Internet 
search providing evidence of certain combat actions.  None of 
these articles that the veteran submitted offer corroboration 
of his claim, since none serve to place him anywhere near 
such actions.  Indeed, one of the articles submitted details 
what during February 1969 and another after September 1970.  
However, the veteran was in Vietnam from November 1969 to 
March 1970.  

In this case, Pentecost is inapplicable.  The veteran has not 
offered any information that he was in a locality when a 
mortar or rocket attack occurred, nor has he offered any 
information as to specific dates, locations and names in 
which to personally corroborate his involvement or 
experience.  

Progress notes from Kansas City VA Health Care System reveal 
that the veteran reported to the examining psychiatrist that 
he was an expert on tanks and that when a tank accident 
occurred, he was asked to examine the tank to see what 
happened.  The veteran further contends that four GI's were 
killed inside the tank and when he went into the tank he 
smelled burned flesh, and that was very troubling for him. 
The Board also notes the statements of the VA psychiatrist 
that the burning off of  lesions on the veteran's neck 
reawakened the traumatic experiences which purportedly 
occurred in Vietnam, and thus diagnosed the veteran with 
PTSD.  

In Moreau v. Brown, 9 Vet. App. 389, 396 (1996) the Court 
interpreted § 3.304(f) as precluding the use of medical 
opinions based on post-service examination of veterans as 
credible evidence to help establish "actual" occurrence of 
in-service stressors.  The Court has held that such evidence 
cannot constitute corroborating testimony because the 
treating physician has no personal knowledge of the events in 
question.  See also LeShore v. Brown, 8 Vet. App. 406 (1995).  
The veteran has not provided any specific information 
concerning the claimed stressful incident, such as date, 
approximate location, unit(s) involved and the like, despite 
being cautioned by the RO to do so in the SOC. 

The Board finds that none of the veteran's alleged stressors 
can be corroborated by any outside source based on the 
information the veteran has provided.  The veteran's 
statements alone are not enough to establish the occurrence 
of the alleged stressors.  See 38 C.F.R. § 3.304(f).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]

The Board additionally notes that the veteran has been 
particularly vague concerning his alleged participation in 
"covert operations".   During the August 2001 psychosocial 
assessment, he reported taking part in covert operations 
"which are still classified".  He provided absolutely no 
detail, nor did he explain why he was in a position to 
determine that such purported covert operations were still 
classified.  After receiving the SOC, which indicated as 
much, in his October 2000 substantive appeal the veteran 
stated "I was on classified assignment with NSA [presumably 
the National Security Agency]."  This statement is 
manifestly vague and indeed does not even amount to a 
statement that the veteran experienced stressors which on 
such classified assignment.  A review of the veteran's 
service personnel records shows that he was a mechanic.  
There is absolutely nothing to indicate that he was trained 
for or engaged in any covert operations.     
  
The Board finds that the veteran's statements regarding 
participation in covert activities in service are lacking 
credibility. See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) [the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence].  Although as 
indicated above the veteran claimed that he took part in 
covert actions that are still classified, the PTSD 
questionnaire specifically asked the veteran , "Under what 
circumstances did you serve in Vietnam . . . .  If it was a 
classified mission, tell us the code word . . . ."  The 
veteran did not respond to this question.  In light of a 
complete absence of objective evidence concerning any 
connection to covert operations, and the veteran's vague and 
evasive statements on the subject, the Board finds these 
statements to be incredible.  In any event the veteran has 
been given ample opportunity to come forward with information 
which would tend to corroborate his claim, and he has failed 
to do so.  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). 
 
In short, the Board finds that the veteran has not provided 
any sufficient details of an in-service stressor which could 
be the subject of a search for records to verify his claim.  
Therefore, Board also finds without that information it is 
not possible to effectively research the claim.

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressors identified by the veteran.  Establishment 
of such stressors is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



